DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2021 has been entered. 
Allowable Subject Matter
Claims 1-4, 6-7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 2003-48110 (hereafter—JP’110—) is the closest art of record.
In regards to claim 1, JP’110 discloses as on Figure 6, a drill body (1) for a drill (1) comprising: a front end, a rear end and a front end portion forming a portion of the drill body adjacent the front end, wherein the drill body has a cross-sectional shape along a length of the drill body from the front end portion to the rear end; a rotational axis (O); a central insert seat (refer to insert seat 3 located radially closest to the rotational axis O) and; a peripheral insert seat (refer to insert seat 3 located radially furthest from the rotational axis O) located at a front end portion (i.e. machining end) of the drill body (1), wherein the central insert seat (3) is configured for receiving a central cutting insert (refer to insert 4 located at insert seat 3, being radially closest to the rotational axis O) arranged for cutting a central portion of a hole having a hole diameter (for example purposes interpreted as D), and the peripheral insert seat (3) is configured for receiving a peripheral cutting insert (refer to insert 4 located at insert seat 3, being radially furthest from the rotational axis O) for cutting a peripheral portion of the hole: and a central chip flute (refer to flute 2) extending from the central insert seat (3) along a periphery of the drill body (1) and a peripheral chip flute (refer to the other flute 2) extending from the peripheral insert seat (3) along a periphery of the drill body (1), and wherein the central chip flute (2) has a central chip flute cross-section (see Figures 1-5) in a plane extending perpendicularly to the rotational axis (O), and the peripheral chip flute has a peripheral flute cross-section in the plane extending perpendicularly to the rotation axis, the central chip flute 
JP’110 discloses that the hole to be machined has a diameter (for example D), that the central chip flute has a maximum depth (for example Dp), and that the central chip flute has a maximum width W; the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole constitute a defined value of the cutting tool. Therefore, the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values of the maximum depth and maximum width of the central chip flute will depend on the desired chip flow and chip removal while ensuring the strength or rigidity of the cutting tool. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined hole diameter, defined maximum depth and defined maximum width of the central chip flute, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable range by routine experimentation, and it would have 
However, JP’110 fails to disclose that the cross-sectional shape of the drill body varies along the length of the drill body from the front end portion to the rear end.  More so, note that JP’110’s cross-sectional shape is the same along the length of the drill body from the front end portion to the rear end.  
A further modification of the device of JP’110 to have the shape of the cross-section of the body, vary along the length of the drill body (as explained by the Applicant on the Argument’s filed on 08/23/2021) would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
	Claim 15 is being interpreted as depending on allowable claim 1, and as such as needing all of the allowable claimed limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722